NATIONWIDE VARIABLE INSURANCE TRUST NVIT Cardinal Aggressive Fund NVIT Cardinal Moderately Aggressive Fund NVIT Cardinal Capital Appreciation Fund NVIT Cardinal Moderate Fund NVIT Cardinal Balanced Fund NVIT Cardinal Moderately Conservative Fund NVIT Cardinal Conservative Fund NVIT Income Bond Fund NVIT Investor Destinations Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT Investor Destinations Capital Appreciation Fund NVIT Investor Destinations Moderate Fund NVIT Investor Destinations Balanced Fund NVIT Investor Destinations Moderately Conservative Fund NVIT Investor Destinations Conservative Fund Supplement dated January 24, 2012 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective January 23, 2012, the Board of Trustees has approved the appointment of Brian Hirsch as Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Kevin Grether, interim Chief Compliance Office.Mr. Hirsch most recently was the Senior Vice President for Compliance and Fund Administration at IFS Financial Services, Inc., which is a subsidiary of the Western Southern Financial Group in Cincinnati, Ohio.Mr. Hirsch previously held senior positions with Puglisi & Co., Palisade Capital Management, Blaylock & Partners and Continental Asset Management Corp.Mr. Hirsch earned a bachelor’s degree in Business Administration from Rutgers University, an M.B.A. from New York University and a law degree from American University.He also holds FINRA Series 4, 7, 24 and 66 licenses. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
